IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,779-03


                  EX PARTE DONALD EDWARD MCKINLEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. B-41,729 IN THE 161ST DISTRICT COURT
                               FROM ECTOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to fifty years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. McKinley v. State, No. 11-15-00051-CR (Tex. App.—Eastland Mar. 16, 2017) (not

designated for publication).

        Applicant contends that counsel was ineffective and there was insufficient admissible

evidence for a conviction. After a remand, the trial court has entered findings of fact addressing

Applicant’s claim that counsel improperly conceded guilt in closing arguments.
                                                                                                   2

       Based on the trial court’s findings of fact and this Court’s independent review of the record,

we deny relief.



Filed: November 20, 2019
Do not publish